Exhibit 10.1

EXECUTION VERSION

VOTING AND SUPPORT AGREEMENT

THIS VOTING AND SUPPORT AGREEMENT, dated as of January 16, 2019 (the
“Agreement”), between Fiserv, Inc., a Wisconsin corporation (“Parent”), and the
undersigned, a stockholder (the “Holder”) of First Data Corporation, a Delaware
corporation (the “Company”).

W I T N E S S E T H:

WHEREAS, Parent and the Company and 300 Holdings, Inc., a Delaware corporation
(“Merger Sub”), are entering into an Agreement and Plan of Merger of even date
herewith (as the same may be amended or supplemented from time to time, the
“Merger Agreement”) providing for the merger of Merger Sub, a direct, wholly
owned Subsidiary of Parent with and into the Company (the “Merger”), as a result
of which the Company shall be the Surviving Corporation and shall continue its
corporate existence under the laws of the State of Delaware as a wholly owned
Subsidiary of Parent;

WHEREAS, the Holder and its affiliates are the beneficial owners of 364,441,146
shares of Class B common stock, par value $0.01 per share, of the Company (the
“Company Class B Common Stock”) (such shares of Company Class B Common Stock,
the Holder’s and its affiliates’ “Existing Shares” and such Existing Shares,
together with any additional capital stock of the Company beneficially owned or
acquired by the Holder and its affiliates on or after the date hereof, the
“Shares”);

WHEREAS, as an inducement and a condition to Parent entering into the Merger
Agreement, the Holder is entering into this Agreement with Parent;

WHEREAS, the board of directors of the Company has adopted the Merger Agreement
and approved the transactions contemplated thereby, and has consented to the
execution and delivery of this Agreement in connection therewith, understanding
that the execution and delivery of this Agreement by the Holder is a material
inducement and condition to Parent’s willingness to enter into the Merger
Agreement; and

WHEREAS, the execution and delivery of this Agreement by the Holder and the
transactions and other actions contemplated hereby constitute a Permitted
Transfer (as such term is defined in the Company Charter).

NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements contained herein, and intending to be legally bound
hereby, the parties agree as follows:

ARTICLE I

GENERAL

1.1.    Definitions. Capitalized terms used but not defined herein shall have
the meanings set forth in the Merger Agreement.



--------------------------------------------------------------------------------

ARTICLE II

AGREEMENT TO CONSENT AND VOTE

2.1.    Agreement to Deliver Written Consent. Prior to the Termination Date (as
defined herein), the Holder irrevocably and unconditionally agrees that it
shall, promptly following the time at which the S-4 becomes effective under the
Securities Act (and, in any event, within twenty-four (24) hours of such time)
and receipt by the Holder of the Joint Proxy/Written Consent Statement, execute
and deliver (or cause to be executed and delivered) the Stockholder Written
Consent, substantially in the form attached hereto as Exhibit A, pursuant to
Article VIII(A) of the Company’s Amended and Restated Certificate of
Incorporation covering all of the Shares approving the Merger, adopting the
Merger Agreement and approving any other matters necessary for consummation of
the transactions contemplated by the Merger Agreement, including the Merger (the
“Transaction Matters”). The Stockholder Written Consent shall be given in
accordance with such procedures relating thereto (a) required by any relevant
brokerage or other intermediary with respect to the Shares and (b) requested by
Parent for the purpose of ensuring that it is duly counted for purposes of
recording the results of such consent.

2.2.    Agreement to Vote. Prior to the Termination Date, the Holder irrevocably
and unconditionally agrees that it shall, at any meeting of the stockholders of
the Company (whether annual or special and whether or not an adjourned or
postponed meeting), however called, appear at such meeting or otherwise cause
the Shares to be counted as present thereat for purpose of establishing a quorum
and vote (or consent), or cause to be voted at such meeting (or validly execute
and return and cause such consent to be granted with respect to), all Shares:

(a)    in favor of the Transaction Matters; and

(b)    against (A) any agreement, transaction or proposal that relates to an
Acquisition Proposal; (B) any action or agreement that would result in a breach
of any covenant, representation or warranty or any other obligation or agreement
of the Company or any of its Subsidiaries contained in the Merger Agreement; and
(C) any other action that could reasonably be expected to impede, interfere
with, delay, postpone or adversely affect any of the transactions contemplated
by the Merger Agreement, including the Merger, or this Agreement. Any attempt by
the Holder to vote, consent or express dissent with respect to (or otherwise to
utilize the voting power of), the Shares in contravention of this Section 2.2
shall be null and void ab initio. If the Holder is the beneficial owner, but not
the holder of record, of any Shares, the Holder agrees to take all actions
necessary to cause the holder of record and any nominees to vote (or exercise a
consent with respect to) all of such Shares in accordance with this Section 2.2.

2.3.    Change in Company Recommendation. Notwithstanding anything to the
contrary herein, in the event that the Company Board makes a Change in Company
Recommendation (the “Trigger Event”), the obligations of the Holder under
Sections 2.1 and 2.2 above shall be modified such that the number of Shares
covered by any action by written consent or voted by the Holder in accordance
with Sections 2.1 and 2.2 above that the Holder must consent or vote in favor of
favor of approving the Transaction Matters shall be equal to the sum of (rounded
up to the nearest whole share):

(a)    The number of Shares that would represent as of the time of the Trigger
Event thirty percent (30%) of the aggregate voting power of the issued and
outstanding shares of Company Common Stock, voting together as a single class;
plus

 

2



--------------------------------------------------------------------------------

(b)    The number of Shares the aggregate voting power of which, as a percentage
of the aggregate voting power of all Shares not covered by Subsection (a) of
this Section 2.3, is equal to the Proportionate Percentage. The term
“Proportionate Percentage,” for purposes of this Agreement, means the percentage
of aggregate voting power with respect to all outstanding shares of Company
Common Stock held by stockholders of the Company (excluding the Holder), voting
as a single class (taking into account that each holder of Company Class A
Common Stock is entitled to one (1) vote per share and each holder of Company
Class B Common Stock is entitled to ten (10) votes per share), voting in favor
of approving the Transaction Matters. For example, if fifty percent (50%) of the
total aggregate voting power with respect to all outstanding shares of Company
Common Stock held by stockholders of the Company (excluding the Holder) consents
or votes to approve the Transaction Matters, the Holder must consent or vote
fifty percent (50%) of the aggregate voting power represented by all Shares not
covered by Subsection (a) of this Section 2.3 to approve the Transaction
Matters.

2.4.    Proxy. The Holder hereby irrevocably appoints as its proxy and
attorney-in-fact, Parent and any person designated in writing by Parent, each of
them individually, with full power of substitution and resubstitution, to
consent to or vote the Shares as indicated in Sections 2.1 and 2.2 above. The
Holder intends this proxy to be irrevocable and unconditional during the term of
this Agreement and coupled with an interest and will take such further action or
execute such other instruments as may be reasonably necessary to effect the
intent of this proxy, and hereby revokes any proxy previously granted by the
Holder with respect to the Shares (and the Holder hereby represents that any
such proxy is revocable). The proxy granted by the Holder shall be automatically
revoked upon the occurrence of the Termination Date and Parent may further
terminate this proxy at any time at its sole election by written notice provided
to the Holder.

ARTICLE III

ADDITIONAL AGREEMENTS

3.1.    Waiver of Appraisal Rights; Litigation. To the full extent permitted by
law, the Holder hereby irrevocably and unconditionally waives, and agrees not to
exercise, any rights of appraisal (including under Section 262 of the DGCL), any
dissenters’ rights and any similar rights relating to the Merger that the Holder
may directly or indirectly have by virtue of the ownership of any Shares. The
Holder further agrees not to commence, join in, facilitate, assist or encourage,
and agrees to take all actions necessary to opt out of any class in any class
action with respect to, any claim, derivative or otherwise, against Parent,
Merger Sub, or the Company or any of their respective affiliates and each of
their successors or directors relating to the negotiation, execution or delivery
of this Agreement or the Merger Agreement or the consummation of the
transactions contemplated hereby or thereby, including any claim (a) challenging
the validity of, or seeking to enjoin the operation of, any provision of this
Agreement or (b) alleging a breach of any fiduciary duty of the Company Board in
connection with this Agreement, the Merger Agreement or the transactions
contemplated hereby or thereby, and hereby irrevocably waives any claim or
rights whatsoever with respect to any of the foregoing.

 

3



--------------------------------------------------------------------------------

3.2.    Retention of Shares. The Holder agrees that the Holder shall not, prior
to the Termination Date, (a) directly or indirectly, offer for sale, sell, short
sell, transfer, tender, pledge, encumber, assign, or otherwise dispose of, or
grant a proxy with respect to, any of the Holder’s Shares (each a “Transfer”),
(b) enter into or acquire a derivative contract with respect to any of the
Shares, enter into or acquire a futures or forward contract to deliver any of
the Shares or enter into any other hedging or other derivative, swap,
“put-call,” margin, securities lending or other transaction that has or
reasonably would be expected to have the effect of changing, limiting,
arbitraging or reallocating the economic benefits and risks of ownership of any
of the Shares (each a “Constructive Transfer”), or (c) otherwise enter into any
contract, option or arrangement or understanding with respect to a Transfer or
Constructive Transfer of the Shares. Any Transfer or Constructive Transfer or
attempted Transfer or attempted Constructive Transfer in violation of this
Agreement shall be void ab initio. In furtherance of the foregoing, the Holder
hereby authorizes and instructs the Company to instruct its transfer agent to
enter a stop transfer order with respect to all of the Shares.

3.3.    Further Assurances. The Holder agrees that from and after the date
hereof and until the Termination Date, the Holder shall and shall cause its
Subsidiaries to take no action that would reasonably be likely to adversely
affect or delay the ability to obtain any necessary approvals of any Regulatory
Agency or the Requisite Parent Vote, as applicable, or other Governmental Entity
required for the transactions contemplated by the Merger Agreement or to perform
its respective covenants and agreements under this Agreement.

3.4.    Fiduciary Duties. The Holder is entering into this Agreement solely in
its capacity as the record or beneficial owner of the Shares and nothing herein
is intended to or shall limit or affect any actions taken by any of the Holder’s
designees serving solely in his or her capacity as a director of the Company (or
a Subsidiary of the Company). The taking of any actions (or failures to act) by
the Holder’s designees serving as a director of the Company shall not be deemed
to constitute a breach of this Agreement.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

4.1.    Representations and Warranties. The Holder hereby represents and
warrants as follows:

(a)    Ownership. The Holder has, with respect to the Existing Shares, and at
all times during the term of this Agreement will continue to have, beneficial
ownership of, good and valid title to and full and exclusive power to deliver
written consent, vote, issue instructions with respect to the matters set forth
in Article II, agree to all of the matters set forth in this Agreement and to
Transfer the Shares. The Existing Shares constitute all of the shares of Company
Class B Common Stock owned of record or beneficially by the Holder as of the
date hereof. Other than this Agreement, there are no agreements or arrangements
of any kind, contingent or otherwise, to which the Holder is a party obligating
the Holder to Transfer or cause to be Transferred to any person any of the
Shares. No person has any contractual or other right or obligation to purchase
or otherwise acquire any of the Shares.

 

4



--------------------------------------------------------------------------------

(b)    Organization; Authority. The Holder is a limited partnership duly
organized, validly existing and in good standing under the Laws of the State of
Delaware. The Holder is not in violation of any of the provisions of the
Holder’s certificate of limited partnership, partnership agreement or comparable
organizational documents, as applicable. The Holder has full power and authority
and is duly authorized to make, enter into and carry out the terms of this
Agreement and to perform its obligations hereunder. This Agreement has been duly
and validly executed and delivered by the Holder and (assuming due
authorization, execution and delivery by Parent) constitutes a valid and binding
agreement of the Holder, enforceable against the Holder in accordance with its
terms (except in all cases as such enforceability may be limited by the
Enforceability Exceptions), and no other action is necessary to authorize the
execution and delivery by the Holder or the performance of the Holder’s
obligations hereunder.

(c)    No Violation. The execution, delivery and performance by the Holder of
this Agreement will not (i) violate any provision of any statutory law;
(ii) violate any order, judgment or decree applicable to the Holder or any of
its affiliates or (iii) conflict with, or result in a breach or default under,
any agreement or instrument to which the Holder or any of its affiliates is a
party or any term or condition of its certificate of limited partnership,
partnership agreement or comparable organizational documents, as applicable,
except where such conflict, breach or default would not reasonably be expected
to, individually or in the aggregate, have an adverse effect on the Holder’s
ability to satisfy its obligations hereunder.

(d)    Consents and Approvals. The execution and delivery by the Holder of this
Agreement does not, and the performance of the Holder’s obligations hereunder,
require the Holder or any of its affiliates to obtain any consent, approval,
authorization or permit of, or to make any filing with or notification to, any
person or Governmental Entity, except such filings and authorizations as may be
required under the Exchange Act.

(e)    Absence of Litigation. As of the date hereof, there is no action, suit,
investigation, complaint or other proceeding pending against the Holder or, to
the knowledge of the Holder, any other person, or, to the knowledge of the
Holder, threatened against the Holder or any other person that would reasonably
be expected to restrict or prohibit (or, if successful, would restrict or
prohibit) the performance by the Holder of its obligations under this Agreement
or to consummate the transactions contemplated hereby or by the Merger
Agreement, including the Merger, on a timely basis.

(f)    Absence of Other Voting Agreements. None of the Shares is or will be
subject to any voting trust, proxy or other agreement, arrangement or
restriction with respect to voting, in each case, that is inconsistent with this
Agreement. None of the Shares is subject to any pledge agreement pursuant to
which the Holder does not retain sole and exclusive voting rights with respect
to the Shares subject to such pledge agreement at least until the occurrence of
an event of default under the related debt instrument.

(g)    Finder’s Fee. No investment banker, broker, finder or other intermediary
is entitled to a fee or commission from Parent, Merger Sub or the Company in
respect of this Agreement or the Merger Agreement based upon any arrangement or
agreement made by or on behalf of the Holder.

 

5



--------------------------------------------------------------------------------

(h)    Related Party Agreements. Except as set forth on Schedule 4.1(h) hereto,
(i) the Holder is not party to any transactions or series of related
transactions, agreements, arrangements or understandings with the Company or any
of its Subsidiaries and (ii) neither the Holder nor any of its affiliates is
party to any non-arms’ length transaction or series of related transactions,
agreements, arrangements or understandings with the Company or any of its
Subsidiaries.

ARTICLE V

MISCELLANEOUS

5.1.    Disclosure. The Holder hereby authorizes Parent and the Company to
publish and disclose in any announcement or disclosure required by the SEC and
in the S-4 the Holder’s identity and ownership of the Shares and the nature of
the Holder’s obligations under this Agreement.

5.2.    Termination. This Agreement shall terminate at the date the Merger
Agreement is terminated in accordance with its terms (the “Termination Date”).
Neither the provisions of this Section 5.2 nor the termination of this Agreement
shall relieve (x) any party hereto from any liability of such party to any other
party incurred prior to such termination or (y) any party hereto from any
liability to any other party arising out of or in connection with a breach of
this Agreement. Nothing in the Merger Agreement shall relieve the Holder from
any liability arising out of or in connection with a breach of this Agreement.

5.3.    Amendment. This Agreement may not be amended, modified or supplemented
in any manner, whether by course of conduct or otherwise, except by an
instrument in writing specifically designated as an amendment hereto, signed on
behalf of each of the parties in interest at the time of the amendment.

5.4.    Extension; Waiver. At any time prior to the Effective Time, the parties
hereto, may, to the extent legally allowed, (a) extend the time for the
performance of any of the obligations or other acts of the other party hereto,
(b) waive any inaccuracies in the representations and warranties contained
herein or in any document delivered pursuant hereto and (c) waive compliance
with any of the agreements or contained herein. Any agreement on the part of a
party hereto to any such extension or waiver shall be valid only if set forth in
a written instrument signed on behalf of such party, but such extension or
waiver or failure to insist on strict compliance with an obligation, covenant,
agreement or condition shall not operate as a waiver of, or estoppel with
respect to, any subsequent or other failure.

5.5.    Expenses. All fees and expenses incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the party
incurring such fees or expenses, whether or not the Merger is consummated.

5.6.    Notices. All notices and other communications hereunder shall be in
writing and shall be deemed duly given (a) on the date of delivery if delivered
personally, or if by facsimile or email, upon confirmation of receipt, (b) on
the first (1st) business day following

 

6



--------------------------------------------------------------------------------

the date of dispatch if delivered utilizing a next-day service by a recognized
next-day courier or (c) on the earlier of confirmed receipt or the fifth (5th)
business day following the date of mailing if delivered by registered or
certified mail, return receipt requested, postage prepaid. All notices hereunder
shall be delivered to the addresses set forth below, or pursuant to such other
instructions as may be designated in writing by the party to receive such
notice:

if to the Holder, to:

 

New Omaha Holdings L.P.


c/o Kohlberg Kravis & Roberts Co. L.P.


9 West 57th Street, Suite 4200

New York, NY 10019 Attention:    Christopher Lee Facsimile:    (212) 750-0003
E-mail:    general.counsel@kkr.com With a copy (which shall not constitute
notice) to:

Kirkland & Ellis LLP

601 Lexington Avenue

New York, NY 10022 Attention:    Sean D. Rodgers, P.C.    Ravi Agarwal E-mail:
   sean.rodgers@kirkland.com    ravi.agarwal@kirkland.com

and

if to Parent, to:

 

Fiserv, Inc.

255 Fiserv Drive

Brookfield, Wisconsin 53045 Attention:    Lynn S. McCreary, Chief Legal Officer
Facsimile:    (262) 879-5532 E-mail:    Lynn.McCreary@Fiserv.com

 

7



--------------------------------------------------------------------------------

With a copy (which shall not constitute notice) to:

 

Sullivan & Cromwell LLP

125 Broad Street

New York, NY 10004 Attention:    Mark J. Menting    Jared M. Fishman Facsimile:
   (212) 291-9099    (212) 291-9280 E-mail:    Mentingm@sullcrom.com   
Fishmanj@sullcrom.com

5.7.    Interpretation. The parties have participated jointly in negotiating and
drafting this Agreement. In the event that an ambiguity or a question of intent
or interpretation arises, this Agreement shall be construed as if drafted
jointly by the parties, and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any provision
of this Agreement. When a reference is made in this Agreement to Articles or
Sections, such reference shall be to an Article or Section of this Agreement
unless otherwise indicated. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. Whenever the words “include,” “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation.” References to “the date hereof” shall mean the
date of this Agreement. As used in this Agreement, the “knowledge” of the Holder
means the actual knowledge of any officer of Holder after due inquiry, and the
“knowledge” of Parent means the actual knowledge of any of the officers of
Parent listed on Section 9.6 of the Parent Disclosure Schedule after due
inquiry. As used herein, (a) “business day” means any day other than a Saturday,
a Sunday or a day on which banks in New York, New York are authorized by Law or
executive order to be closed, (b) the term “person” means any individual,
corporation (including not-for-profit), general or limited partnership, limited
liability company, joint venture, estate, trust, association, organization,
Governmental Entity or other entity of any kind or nature, and (c) an
“affiliate” of a specified person is any other person that directly, or
indirectly through one or more intermediaries, controls, is controlled by or is
under common control with, such specified person; provided, however, that solely
for purposes of this Agreement, notwithstanding anything to the contrary set
forth herein, neither the Company nor any of its Subsidiaries shall be deemed to
be a Subsidiary or affiliate of the Holder; provided, further, that, for the
avoidance of doubt, any general partner of the Holder shall be deemed an
affiliate the Holder; and provided, further, that an affiliate of the Holder
shall include any investment fund, vehicle or holding company of which an
affiliate serves as the general partner, managing member or discretionary
manager or advisor; and provided, further, that, notwithstanding the foregoing,
an affiliate of the Holder shall not include any portfolio company or other
investment of the Holder or any affiliate of the Holder.

5.8.    Counterparts. This Agreement may be executed in two or more counterparts
(including by facsimile or other electronic means), all of which shall be
considered one and the same agreement and shall become effective when
counterparts have been signed by each of the parties and delivered to the other
party, it being understood that all parties need not sign the same counterpart.

 

8



--------------------------------------------------------------------------------

5.9.    Entire Agreement. This Agreement (including the documents and the
instruments referred to herein) constitutes the entire agreement among the
parties and supersedes all prior agreements and understandings, both written and
oral, among the parties with respect to the subject matter hereof.

5.10.    Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY SUIT, ACTION OR OTHER PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT: (I) NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF ANY ACTION, SUIT OR PROCEEDING, SEEK TO
ENFORCE THE FOREGOING WAIVER, (II) EACH PARTY UNDERSTANDS AND HAS CONSIDERED THE
IMPLICATIONS OF THIS WAIVER, (III) EACH PARTY MAKES THIS WAIVER VOLUNTARILY, AND
(IV) EACH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 5.10.

5.11.    Governing Law; Jurisdiction.

(a)    This Agreement shall be governed and construed in accordance with the
laws of the State of Delaware, without regard to any applicable conflicts of
law.

(b)    Each party agrees that it will bring any action or proceeding in respect
of any claim arising out of or related to this Agreement or the transactions
contemplated hereby exclusively in the Chosen Courts, and, solely in connection
with claims arising under this Agreement or the transactions that are the
subject of this Agreement, (i) irrevocably submits to the exclusive jurisdiction
of the Chosen Courts, (ii) waives any objection to laying venue in any such
action or proceeding in the Chosen Courts, (iii) waives any objection that the
Chosen Courts are an inconvenient forum or do not have jurisdiction over any
party and (iv) agrees that service of process upon such party in any such action
or proceeding will be effective if notice is given in accordance with
Section 5.6.

5.12.    Assignment. Neither this Agreement nor any of the rights, interests or
obligations hereunder shall be assigned by any of the parties hereto (whether by
operation of law or otherwise) without the prior written consent of the other
party. Any purported assignment in contravention hereof shall be null and void.
Subject to the preceding sentence, this Agreement will be binding upon, inure to
the benefit of and be enforceable by the parties and their respective successors
and assigns.

5.13.    Specific Performance. The parties hereto agree that irreparable damage
would occur if any provision of this Agreement were not performed in accordance
with its

 

9



--------------------------------------------------------------------------------

specific terms or were otherwise breached. Accordingly, the parties shall be
entitled to specific performance of the terms of this Agreement, including an
injunction or injunctions to prevent breaches of this Agreement or to enforce
specifically the performance of the terms and provisions hereof (including the
Holder’s obligation to deliver the Stockholder Written Consent), in addition to
any other remedy to which they are entitled at law or in equity. Each of the
parties hereby further waives (a) any defense in any action for specific
performance that a remedy at law would be adequate and (b) any requirement under
any law to post security or a bond as a prerequisite to obtaining equitable
relief.

5.14.    Severability. Whenever possible, each provision or portion of any
provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable Law, but if any provision or portion of any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable Law in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other provision or portion
of any provision in such jurisdiction, and this Agreement shall be reformed,
construed and enforced in such jurisdiction such that the invalid, illegal or
unenforceable provision or portion thereof shall be interpreted to be only so
broad as is enforceable.

5.15.    Delivery by Facsimile or Electronic Transmission. This Agreement and
any signed agreement or instrument entered into in connection with this
Agreement, and any amendments or waivers hereto or thereto, to the extent signed
and delivered by means of a facsimile machine or by e-mail delivery of a “.pdf”
format data file, shall be treated in all manner and respects as an original
agreement or instrument and shall be considered to have the same binding legal
effect as if it were the original signed version thereof delivered in person. No
party hereto or to any such agreement or instrument shall raise the use of a
facsimile machine or e-mail delivery of a “.pdf” format data file to deliver a
signature to this Agreement or any amendment hereto or the fact that any
signature or agreement or instrument was transmitted or communicated through the
use of a facsimile machine or e-mail delivery of a “.pdf” format data file as a
defense to the formation of a contract and each party hereto forever waives any
such defense.

[Signature Page Follows]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound hereby,
have executed or caused this Agreement to be executed in counterparts, all as of
the day and year first above written.

 

FISERV, INC. By:  

/s/ Jeffery Yabuki

Name: Jeffery Yabuki Title: President and CEO

 

[Signature Page to the Voting and Support Agreement]



--------------------------------------------------------------------------------

HOLDER: NEW OMAHA HOLDINGS L.P. By:  
New Omaha Holdings LLC, its general partner By:  

/s/ Tagar Olson

Name: Tagar Olson Title:   Vice President

 

[Signature Page to the Voting and Support Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

FIRST DATA CORPORATION

Written Consent of Stockholder in Lieu of a Meeting

Pursuant to Section 228 of the Delaware General Corporation Law

The undersigned stockholder (the “Consenting Holder”) of First Data Corporation,
a Delaware corporation (the “Company”), being the holder as of the date of this
written consent (this “Written Consent”) of                      shares of
Class B common stock, par value $0.01 per share, of the Company (the “Shares”),
acting pursuant to Section 228 of the Delaware General Corporation Law (the
“DGCL”) and as authorized by Article VIII(A) of the Ninth Amended and Restated
Certificate of Incorporation of the Company (the “Company Charter”) and
Section 2.09 of the Amended and Restated Bylaws of the Company (the “Company
Bylaws”), hereby irrevocably consents in writing to the following actions and
the adoption of the following resolutions without a meeting of stockholders:

WHEREAS, the Company has entered into an Agreement and Plan of Merger (the
“Merger Agreement”), dated as of January 16, 2019, by and among Fiserv, Inc., a
Wisconsin corporation (“Parent”), 300 Holdings, Inc., a Delaware corporation and
direct, wholly owned Subsidiary of Parent (“Merger Sub”), and the Company, a
copy of which has been provided to the undersigned Consenting Holder and is
attached hereto as Annex A (capitalized terms used but not defined herein shall
have the meanings set forth in the Merger Agreement);

WHEREAS, pursuant to the Merger Agreement, among other things, Merger Sub will
merge with and into the Company, with the Company continuing as the surviving
corporation of the Merger (the “Merger”);

WHEREAS, the Company’s Board of Directors has unanimously (i) determined that
the Merger is fair to, and in the best interests of, the Company and its
stockholders, (ii) approved the Merger, (iii) approved and declared advisable
entry into the Merger Agreement and the transactions contemplated thereby and
(iv) subject to the terms and conditions set forth in the Merger Agreement,
resolved to recommend the adoption of the Merger Agreement to the Company’s
stockholders;

WHEREAS, pursuant to the terms and conditions of the Merger Agreement, each
share of Company Common Stock (except for any Exception Share, Company
Restricted Share and Company Performance Share) issued and outstanding
immediately prior to the Effective Time shall be converted, in accordance with
the procedures set forth in the Merger Agreement, into the right to receive,
without interest, the Merger Consideration;

WHEREAS, an S-4 has been filed by Parent with the SEC pursuant to which the
offer and sale of shares of Parent Common Stock issuable in the Merger are being
registered with the SEC, which S-4 contains the Joint Proxy/Consent Solicitation
Statement, and has become effective;



--------------------------------------------------------------------------------

WHEREAS, pursuant to Section 251 of the DGCL and Section 2.06 of the Company
Bylaws, the Merger Agreement must be adopted by the holders of a majority of the
issued and outstanding shares of Company Common Stock, voting together as a
single class, representing a majority of all votes entitled to be cast on such
matter;

WHEREAS, pursuant to Article IV(II)(F)(5) of the Company Charter, the holders of
a majority of the outstanding shares of Class B common stock, voting as a
separate class, must first approve by affirmative vote (or written consent) any
action to amend, alter, repeal or waive Article IV(II) of the Company Charter,
whether by merger, consolidation or otherwise;

WHEREAS, pursuant to Section 228 of the DGCL, Article VIII(A) of the Company
Charter and Section 2.09 of the Company Bylaws, the Company’s stockholders may
act by written consent; and

WHEREAS, as of the date hereof, the Shares represent approximately [●]% of the
aggregate voting power of the issued and outstanding shares of Company Common
Stock ;

WHEREAS, as of the date hereof, the Shares represent approximately [●]% of the
voting power of the issued and outstanding shares of Class B common stock as a
separate class;

WHEREAS, upon the execution and delivery of this written consent, the Requisite
Stockholder Approval shall have been obtained in accordance with to Section 251
of the DGCL, the Company Charter and the Bylaws;

NOW, THEREFORE, BE IT RESOLVED, that the Merger Agreement and the Merger and the
transactions contemplated thereby are hereby adopted and approved by the
Consenting Holder with the same force and effect as if the Stockholders had
taken such action at a meeting of the stockholders of the Company;

FURTHER RESOLVED, signatures to this Written Consent transmitted by facsimile or
PDF copy shall be deemed original signatures for all purposes, and such
execution and transmission shall be considered valid, binding and effective for
all purposes.

This Written Consent shall be effective as of the execution and delivery of this
Written Consent in accordance with the terms of the Merger Agreement, shall be
filed with the book in which proceedings of meetings of the stockholders of the
Company are recorded and shall be treated for all purposes as action taken at a
meeting.

[Signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Written Consent on this
         day of             , 2019.

 

New Omaha Holdings L.P. By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

Annex A

Merger Agreement



--------------------------------------------------------------------------------

Schedule 4.1(h)

Any items disclosed on Section 3.19(b) of the Company Disclosure Schedule to the
Merger Agreement